Exhibit 10.2

 

[g71971kki001.jpg]

 

April 20, 20154

 

Steve Smith

 

Dear Steve,

 

On behalf of CoreSite, L.L.C. (the “Company”), I am very pleased to offer you
the full-time position of Senior Vice President, Sales & Sales Enablement. As
discussed, this position reports to Jarrett Appleby, Chief Operating Officer. 
You will be expected to perform duties commensurate with your position, as well
as other duties assigned by the Company from time to time.  Your work location
will be the Denver corporate office, but you will be expected to travel for your
role.

 

This letter sets forth the terms of your employment with the Company beginning
no later than January 27, 2014.  Please indicate your acceptance by signing and
returning this letter no later than January 9, 2014.  If you do not sign and
return this letter by such date, this offer will be deemed withdrawn.

 

1.              Compensation.  Your base salary will be $300,000 annually,
payable on a bi-weekly basis and subject to applicable withholding. Your salary
may be adjusted annually, in the Company’s sole discretion.  CoreSite’s regular
business hours are 8:00 a.m. to 5:00 p.m., Monday through Friday.  You are
expected to be available during business hours.   Your position may require that
you work beyond regular business hours from time to time. As an overtime-exempt
employee, you are not eligible for overtime compensation

 

2.              Annual Year-End Bonus and Commission.

 

a.              You will be eligible for an annual target bonus estimated to
total $ 75,000 (the “Annual Target Bonus”), prorated to reflect the number of
days actually worked during your first year of employment.  The Annual Target
Bonus will be determined based partially upon your contributions to the defined
company objectives and your individual performance, as determined in the
discretion of the Company, and may be less than, equal to, or greater than
$75,000.

 

b.              You will also be eligible for a quarterly performance-based
bonus of $43,750 ($175,000 annual) based upon sales and revenue metrics to be
determined as reasonably practicable hereafter and revised from time to time as
determined by the Company (the “Quarterly Sales Bonus). The Quarterly Sales
Bonus also will be prorated for the percentage of your first quarter employed by
the Company.

 

3.              On-Boarding Compensation

 

a.              LTIP Grant.  Not later than the first regularly scheduled Board
meeting of CoreSite Realty Corporation (“CoreSite Realty”) following
commencement of your employment with the Company and subject to CoreSite Realty
Board approval, you will receive a time-vested restricted stock grant valued at
$300,000 granted pursuant to CoreSite Realty’s 2010 Equity Incentive Award Plan.
The number of shares will be determined utilizing the closing stock price on the
date of grant. The grant will vest ratably over three years from the date of
your commencement of employment with the Company.

 

b.              Ongoing LTIP. Beginning in the 2015 grant cycle and subject to
CoreSite Realty Board approval, you will be eligible to receive an ongoing stock
grant valued at $100,000 granted pursuant to CoreSite Realty’s 2010 Equity
Incentive Award Plan (“Ongoing LTIP Grant”). A portion of your Ongoing LTIP
Grant

 

1050 17th Street, Suite 800 | Denver, CO 80265 USA | T +1 866.777.CORE | F +1
877.233.3607 | www.CoreSite.com

 

STRONG DATA CENTERS.  LASTING RELATIONSHIPS.

 

--------------------------------------------------------------------------------


 

(approximately 40% of grant-date value) is anticipated to be granted in the form
of shares with vesting tied to Company performance metrics.

 

c.               2014 Guaranteed Cash Compensation: Your total 2014 cash
compensation, including base salary, the Annual Target Bonus and all Quarterly
Sales Bonuses, will be no less than $650,000 based on a full calendar year of
employment (the “2014 Guaranteed Cash Compensation”).  This $650,000 2014
Guaranteed Cash Compensation will be prorated based on your actual days of
employment with the Company during 2014.

 

d.              Signing Bonus.  Upon acceptance of this offer of employment with
the Company and provided you do not receive your final year-end
commissions/bonus from SAP, you will receive a one-time cash payment of
$150,000.  This amount will be paid with your first paycheck. This $150,000 cash
payment is subject to required withholdings and deductions for applicable taxes
and will not be used for calculating benefits.  You will be required to repay
this signing bonus if you leave the Company voluntarily within twelve (12)
months following commencement of your employment.

 

4.              Benefits.  You will be eligible to participate in the Company’s
health insurance, life insurance, and disability plans on the first day of the
month following your start date, subject to the regular eligibility requirements
with respect to such benefit plans, which may be amended from time to time. 
Should you elect to participate in these programs, you must submit your benefit
elections through our Employee Portal.  Remember — benefit enrollment is your
responsibility. If you have questions about the benefits, please contact Human
Resources by calling 303-405-1038.  If you do not enroll at the time of your
initial eligibility, you will have to wait for the next annual enrollment period
or qualifying event.

 

You will earn 3 weeks of paid time off annually pursuant to the Company’s
policy.

 

5.              Paid Parking.  The Company provides on-site parking for all
employees.  Alternatively, employees who commute to work via public
transportation are eligible for reimbursement of up to $180.00 per month.

 

6.              Compliance with Law and Company Policies and Procedures.  You
agree that you will at all times comply with the Company’s policies and
procedures, and any law governing the Company or your employment.  You
understand and agree that the Company policies and procedures do not create any
contractual relationship between you and the Company, and the policies and
procedures may be changed at any time, for any reason, at the sole discretion of
the Company.  You represent that to your knowledge, no investigation, claim or
litigation is currently pending or threatened against you at this time relating
to or arising out of your activities as an employee with another employer.  You
further represent that to your knowledge, you are not subject to a
non-competition or other agreement that would preclude you from working for the
Company.  You understand that throughout your employment with the Company and
upon termination, you are required to fully disclose to the Company any
instances of actual or possible regulatory violations by the Company or its
affiliates of which you are or become aware.

 

7.              Company Property.  During your employment with the Company, you
may be given access to Company Property.  “Company Property” means all property,
whether intangible or tangible, that belongs to the Company or any of its
affiliates (including, but not limited to, CoreSite Realty Corporation and
CoreSite, L.P.), including, but not limited to, trade secrets, work product,
drawings, blueprints, reports, computer programs, customer lists, prospect
lists, forms, manuals, records, correspondence, contracts, notes, memoranda,
notebooks and other documents of the Company, software media, equipment, and all
other materials relating in any way to the Company’s business.  By signing below
and accepting this offer of employment, you agree that, during your employment
and after its termination, you will not use any Company Property for any purpose
other than for the benefit of the Company.  Except for business uses related to
the performance of your job, you will not remove from Company premises any
Company Property without the prior written consent of your supervisor. You
further agree that you will not during,

 

--------------------------------------------------------------------------------


 

or at any time after the termination of your employment with the Company,
disclose or divulge to others, including future employers, any trade secrets,
confidential information, or other proprietary information of the Company, in
whatever form.

 

You also agree that upon the termination of your employment with the Company,
you will return to the Company all Company Property obtained by you during the
course of your employment with the Company.  You agree that you will not keep
any Company Property, including, but not limited to, any electronic copies or
notes related in any way to such Company Property.

 

8.              Name & Likeness Rights, etc.  By signing this letter, you
authorize the Company to use, reuse, and to grant others the right to use and
reuse your name, photograph, likeness (including caricature), voice, and
biographical information, and any reproduction or simulation thereof, in any
media now known or hereafter developed (including but not limited to film,
video, and digital, or other electronic media), both during and after your
employment, for whatever purposes the Company deems necessary.

 

9.              Background Verification and Drug Screen.  The Company utilizes
the services of Sterling Infosystems for background verification services. 
Background verification may include review of your criminal and credit history. 
While criminal background and/or poor credit history are not an automatic bar to
employment, the Company reserves the right to withdraw this offer of employment
or discontinue your employment, in its sole discretion, contingent upon the
final background check results and in accordance with applicable law.

 

In addition, the Company requires that you undergo a drug screen.  Failure to
pass this drug screen will result in withdrawal of this offer of employment in
accordance with applicable law.

 

10.                               Severance and Change in Control Program.   You
will be entitled to receive the benefits of, and will be subject to the
obligations set forth under, the CoreSite Realty Corporation and CoreSite, L.P.
Senior Management Severance and Change in Control Program, a copy of which is
provided herewith (the “Severance and Change in Control Program”).  Execution of
the Participation Letter Agreement attached as Exhibit A to the Severance and
Change in Control Program acknowledging your participation is a condition of
your employment.

 

11.                               Entire Agreement.  This letter (including the
Severance and Change of Control Program and an Indemnification Agreement)
contains all agreements, understandings, and arrangements between you and the
Company and no other agreements, understandings or arrangements exists.  All
previous agreements, understandings, and arrangements, if any, between you and
the Company relating to your employment are terminated by this letter and are
hereby null and void.  This letter may be amended, waived, changed, modified,
extended or rescinded only by a writing signed by both you and the Company.

 

12.                               At-Will Employment: The Company is an at-will
employer, which means that your employment with the Company may be terminated by
you or the Company at any time and for any reason, with or without notice or
cause. This “at will” employment relationship may not be modified by any oral or
implied agreement.

 

13.                               Immigration Reform and Control Act of 1986.
The Company complies with the Immigration Reform and Control Act of 1986, as
well as applicable state law, and therefore will need you to verify your
eligibility for employment.  A list of acceptable documents can be found in your
new hire paperwork.  If you do not provide the required documentation, by law,
the Company cannot permit you to begin work.  Therefore, please be prepared to
provide any documents required to verify your identity and eligibility to work
in the United States.

 

Please indicate your acceptance of this offer by signing on the appropriate
space indicated below, and faxing or e-mailing your signed letter to
877.296.8110 or Veena.Bricker@coresite.com, no later than January 8, 2014.

 

Please do not hesitate to reach out to me or Jarrett if you have any questions.
Welcome to the CoreSite team!

 

--------------------------------------------------------------------------------


 

Sincerely,

 

Veena Bricker

 

Veena Bricker

Vice President of Human Resources, CoreSite

 

I accept employment with the Company subject to the terms set forth in this
letter.  I understand that my employment with the Company is at-will, and may be
terminated by me or the Company at any time for any reason, with or without
notice:

 

 

 

 

 

Steven J Smith

 

Date

 

 

 

 

 

 

Approved by CoreSite (Following receipt of signed acceptance by employee)

 

 

 

 

 

 

 

Veena Bricker

 

Date

 

--------------------------------------------------------------------------------